Judgment reversed upon the law and the facts, with costs. On the undisputed facts the former means of user by parcel C of its right of way over parcel D has been abandoned (Corning v. Gould, 16 Wend. 531; Welsh v. Taylor, 134 N. Y. 450, 457; Cartwright v. Maplesden, 53 id. 622; Lattimer v. Livermore, 72 id. 174, 182; Pope v. O’Hara, 48 id. 446, 455; Suydam v. Dunton, 84 Hun, 506; Crain v. Fox, 16 Barb. 184), and accordingly to this extent plaintiff is entitled to judgment herein, without costs. Portions of findings inconsistent herewith are reversed and appropriate findings in conformity herewith will be made. Since respondent concedes that she has no right to use the right of way for the purpose of parcel E, no adjudication with reference thereto is necessary. Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.